      Case 2:17-cv-02137-HLT-GEB Document 284 Filed 10/25/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 CHARLES R. LUTTRELL,

            Plaintiff,

            v.                                              Case No. 2:17-cv-2137-HLT

 JAMES K. BRANNON, M.D., et al.,

            Defendants.


                                              ORDER

       The parties move for consent judgment. Doc. 283. The Court previously granted a motion

to dismiss with prejudice certain counts related to allegations of widespread fraud (Doc. 191).

After review, the Court enters the following order.

       THE COURT THEREFORE ORDERS the parties’ Joint Motion for Consent Judgment

(Doc. 283) is GRANTED.

       THE COURT FURTHER ORDERS that JUDGMENT be entered in Defendants’ favor on

Count I Professional Negligence, Count II Lack of Informed Consent, Count V Fraud (subsumed

by Count I and Count II), Count VII Breach of Implied Warranty of Fitness, and Count VIII Strict

Liability Failure to Warn of Charles Luttrell’s Second Amended Complaint (ECF No. 151),

declaring that (1) Plaintiff had avascular necrosis in his right hip, (2) there was no product failure

of the medical device in question, and (3) that there was no professional negligence by James K.

Brannon, M.D.

       THE COURT FURTHER ORDERS that all of Plaintiff’s claims are DISMISSED WITH

PREJUDICE and this judgment shall have the effect of res judicata between the parties.

       THE COURT FURTHER ORDERS that neither party is awarded attorneys’ fees or costs,

including costs taxable under Fed. R. Civ. P. 54 or District of Kansas Local Rule 54.1 or 54.2.
     Case 2:17-cv-02137-HLT-GEB Document 284 Filed 10/25/19 Page 2 of 2




      THE COURT FURTHER ORDERS that this case is concluded in all respects and shall be

CLOSED by the Clerk of Court.

      IT IS SO ORDERED.

      Dated: October 25, 2019

                                              /s/ Holly L. Teeter
                                              HOLLY L. TEETER
                                              UNITED STATES DISTRICT JUDGE




                                          2
